08-2930-ag
         Li v. Holder
                                                                                       BIA
                                                                               A073 508 034




                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of October, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _________________________________________
13
14       FANG MEI LI,
15                Petitioner,
16
17                      v.                                        08-2930-ag
18                                                                NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,*
21                Respondent.
22       _________________________________________


                  *
                Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
         08232010-30
 1   FOR PETITIONER:              Robert J. Adinolfi, Louis &
 2                                Adinolfi, LLC, New York, New York.
 3
 4   FOR RESPONDENT:              Gregory G. Katsas, Assistant
 5                                Attorney General; Ernesto H. Molina,
 6                                Jr., Assistant Director; Joanna L.
 7                                Watson, Trial Attorney, Office of
 8                                Immigration Litigation, United
 9                                States Department of Justice,
10                                Washington, D.C.
11
12           UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16           Fang Mei Li, a native and citizen of China, seeks

17   review of a May 30, 2008, BIA order denying her motion to

18   reopen.        In re Fang Mei Li, No. A073 508 034 (B.I.A. May 30,

19   2008).        Li’s motion to reopen was based on her claim that

20   she fears involuntary insertion of an intrauterine device

21   (“IUD”) on account of the birth of her U.S. citizen child.

22   For largely the same reasons this Court set forth in Jian

23   Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008), we

24   find no error in the BIA’s conclusion that Li did not

25   demonstrate a change in country conditions sufficient to

26   excuse the untimely filing of her motion to reopen.        See id.

27   at 168-72.        Nor did the BIA err in finding that Li failed to

28   demonstrate her prima facie eligibility for relief because

     08232010-30                        2
 1   although the evidence she submitted reflected that

 2   sterilization and the use of an IUD are mandatory for

 3   certain individuals, it did not indicate that those who fail

 4   to comply are forcibly sterilized or inserted with an IUD.

 5   See id. at 172.       Subsequent to the BIA’s decision in this

 6   case, we found permissible the BIA’s conclusion that an

 7   involuntary IUD insertion is not a per se ground for asylum.

 8   See Xia Fan Huang v. Holder, 591 F.3d 124, 129-30 (2d Cir.

 9   2010).

10           Finally, contrary to Li’s contention, the BIA did not

11   err in concluding that she failed to provide a valid basis

12   for equitably tolling the time limitation applicable to her

13   motion to reopen because she did not assert that

14   extraordinary circumstances prevented her from timely filing

15   her motion.       See Iavorski v. U.S. INS, 232 F.3d 124, 129 (2d

16   Cir. 2000) (“Equitable tolling applies as a matter of

17   fairness where a [party] has been prevented in some

18   extraordinary way from exercising his rights.”) (internal

19   quotation marks and citation omitted).

20           For the foregoing reasons, this petition for review is

21   DENIED.       As we have completed our review, any stay of

22   removal that the Court previously granted in this petition

23   is VACATED, and any pending motion for a stay of removal in

     08232010-30                       3
1   this petition is DISMISSED as moot.    Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7




    08232010-30                    4